PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Forsell, Carl, Edward
Application No. 15/784,572
Filed: 16 Oct 2017
For: Ceramic Bullet Tip to Assist Bullets in Shattering Glass

:
:
:
:	DECISION ON PETITION
:
:



This decision is mailed in response to the renewed petition under 37 CFR 1.137(a) to revive the above-identified application, filed March 1, 2021.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely respond to the restriction requirement, mailed January 8, 2019, which set a two month extendable period for reply. Applicant filed a reply on July 3, 2019 without an extension of time under 37 CFR 1.136(a). Therefore, the July 3, 2019 amendment was filed after the two month non-extended due date set in the January 8, 2019 restriction requirement. The Office mailed a Notice of Abandonment on January 30, 2019, which stated the application was abandoned because applicant did not purchase an extension of time under 37 CFR 1.136(a) to make the July 3, 2019 reply timely filed. 

Not only was the July 3, 2019 amendment filed late, it was an improper reply, as well. 
The examiner reviewed the July 3, 2019 submission. As stated in the July 5, 2019 Examiner-Initiated Interview Summary, “The examiner reminded the applicant to formally elect one of Species A through Species O in the response, and to indicate which of claims 1-5 read on the elected species.” Applicant did not timely and formally elect one of Species A through Species O in the response, and did not indicate which of claims 1-5 read on the elected species. Therefore, the application became abandoned by operation of law on March 9, 2019 because applicant did not timely and properly respond to the restriction requirement, mailed January 8, 2019. 

Turning to the petition under 37 CFR 1.137(a): A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the See MPEP 711.03(c)(II)(C) and (D).  

Applicant has elected Species K – the species depicted in Figures 21 and 22 - , and it appears applicant is asserting claim 1 encompasses the elected species. Applicant has paid the required petition fee of $525. Applicant has provided a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. All requirements under 37 CFR 1.137(a) being met, the petition is granted.

This application is being referred to Technology Center A.U. 3641 for appropriate action in the normal course of business on the reply received.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3230.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET